Broyles, C. J.
The defendant in his sworn answer admitted the execution of the note sued on, but denied that the plaintiff had title to it or the right to sue thereon. The copy attached to the petition shows that the note was made payable to ¥m. A. Estroff, and was indorsed in blank on the back by the payee. On the trial the original note was not put in evidence, and the evidence introduced by the plaintiff failed to show that the title to the note passed to him, or that he had the legal right to sue on the note. The court, therefore, did not err in awarding a nonsuit.

Judgment affirmed.


MacIntyre and Guerry, JJ., concur.